OPINION
Victor Sanchez, relator, is seeking a writ of procedendo to compel respondent, Judge Brian Corrigan, to proceed to judgment on his Petition for Postconviction Relief filed September 5, 1996, in C.P. Case No. CR-264251. Respondent has moved to dismiss and/or moved for summary judgment and has attached a certified, file-stamped copy of Findings of Fact and Conclusions of Law signed by respondent and filed on January 21, 1999. This action is now moot and, accordingly, respondent's motion to dismiss is granted. State ex rel. Cornell v. Griffin (Sep. 26, 1994), Cuyahoga App. No. 67667, unreported.
Case dismissed. Costs to respondent.
ANN DYKE, J., CONCURS.
JAMES M. PORTER, ADMINISTRATIVE JUDGE.